Title: From John Quincy Adams to Josiah, III Quincy, 14 April 1819
From: Adams, John Quincy
To: Quincy, Josiah, III


				
					Sir
					14. April 1819
				
				In answer to your Letter of the 4th Instant I have the honor to State, that it is made the duty of the board of commissioners provided by the Treaty lately concluded at this place between the United States and Spain to decide upon the Claims that may be brought before it, according to their own construction of the import of that instrument, and that an opinion upon the Nature or Character of the Claims, to be admitted by them or of the evidence by which they must be sustained cannot with propriety be given by this Department before the exchange of Ratifications and publication of the Treaty. I am &c
				
					John Q. Adams
				
				
			